Citation Nr: 0321719	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fecal incontinence.

2.  Entitlement to an increased evaluation for neurogenic 
bladder, currently evaluated as 60 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
neurogenic bladder, prior to July 12, 1995.

4.  Entitlement to an increased evaluation for degenerative 
osteoarthritis with spondylosis, lumbar paravertebral 
myositis and discogenic disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESSES AT HEARING ON APPEAL

Veteran, Dr. R.C. Grau, and Dr. C. Martinez


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1956 
and had multiple verified periods of active duty for training 
from May 1970 to October 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
nervous disorder, right ear hearing loss disability, right 
knee disorder, left knee disorder, cervical spine disorder to 
include a disorder of the upper back T3 vertebra, fecal 
incontinence, and depression; granted service connection for 
neurogenic bladder and assigned a 10 percent evaluation under 
Diagnostic Code 7512; and denied increased evaluations for 
hearing loss disability of the left ear, degenerative 
osteoarthritis with spondylosis lumbar paravertebral myositis 
and discogenic disease, and tinnitus.  The veteran appeared 
before a hearing officer at a hearing at the RO in July 1995.  
At this hearing, the veteran withdrew the issues of service 
connection for nervous disorder and increased evaluation for 
tinnitus.  In a March 1999 hearing officer's decision, the 
veteran's neurogenic bladder disorder was increased to 60 
percent under Diagnostic Code 7542.  The veteran, Dr. 
Martinez, and Dr. Grau appeared before a hearing officer at a 
hearing at the RO in December 1999.

In May 2001, the Board issued a decision that denied service 
connection for fecal incontinence and increased ratings for 
his osteoarthritis with spondylosis lumbar paravertebral 
myositis and discogenic disease, and neurogenic bladder.  
Thereafter, the veteran filed an appeal of the May 2001 
decision to the United States Court of Appeals for Veterans 
Claims.  Specifically, he appealed the denial of service 
connection for fecal incontinence and the denial of increased 
ratings for his osteoarthritis with spondylosis lumbar 
paravertebral myositis and discogenic disease, and neurogenic 
bladder.  Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court issued a decision in January 2003 that 
vacated and remanded that part of the May 2001 Board decision 
that denied service connection for fecal incontinence and 
increased ratings for his osteoarthritis with spondylosis 
lumbar paravertebral myositis and discogenic disease, and 
neurogenic bladder. 

In the May 2001 decision, the Board also remanded the claims 
for service connection for a left knee disorder, a right knee 
disorder, a cervical spine disorder, a depressive disorder, 
and a right ear hearing loss disability, and an increased 
rating for a left ear hearing loss disability to the RO for 
further development.  In a February 2003 statement the 
veteran's attorney stated that his representation before the 
Board was limited to the issues which the Board had denied in 
the May 2001 decision and which were thereafter remanded to 
the Board from the Court.  The record reflects that the 
veteran had previously executed a VA Form 21-22, Appointment 
of a Veterans Service Organization as Claimant's 
Representative appointing Puerto Rico Public Advocate for 
Veterans Affairs (PRPAVA) as his representative.  The record 
does not reflect that the veteran has terminated the 
representation of PRPAVA.  As the representation of the 
veteran's private attorney is limited in scope to the 
specific issues listed above, PRPAVA remains his 
representative with respect to the remaining issues that are 
in appellate status.  Accordingly, the Board will address the 
issues of service connection for a left knee disorder, a 
right knee disorder, a cervical spine disorder, a depressive 
disorder, and a right ear hearing loss disability; an 
increased rating for a left ear hearing loss disability; and 
entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disability 
in a separate remand.  


REMAND

As noted in the Joint Motion for Remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
As set forth in the Joint Motion, the notice given to the 
veteran in the Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC) issued in October 1999 and 
August 2000 do not satisfy the duties to assist and notify 
set forth in the VCAA.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As the Board 
can no longer attempt to cure VCAA deficiencies, the RO must 
notify the veteran of the applicable provisions of VCAA, 
including what evidence is needed to support the claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  

With respect to the claim of entitlement to an increased 
rating for degenerative osteoarthritis with spondylosis, 
lumbar paravertebral myositis, and discogenic disease, there 
has been a change in pertinent rating criteria related to 
back disabilities during the course of this appeal.  The 
criteria for evaluation of intervertebral disc syndrome under 
Diagnostic Code 5293 were amended effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  Those 
rating criteria are substantially different from the previous 
criteria.  The Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  When a provision of the Rating Schedule is 
amended while a claim for an increased rating under that 
provision is pending, VA should first determine whether the 
amended regulation is more favorable to the claimant; 
however, the post amendment criteria may not be applied prior 
to the effective date of the change.  VAOPGCPREC 3-00 (April 
10, 2000).  Thus, the new version of Diagnostic Code 5293 is 
applicable only from September 23, 2002.  Accordingly, remand 
is also required to consider the new diagnostic criteria 
contained in the revised version of Diagnostic Code 5293.  

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  He 
should be informed that he has one year 
from the date of the letter to respond, 
and that his appeal cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one-year time 
period.

2.  Thereafter, the RO should readjudicate 
the claims for service connection for 
fecal incontinence and increased ratings 
for osteoarthritis with spondylosis lumbar 
paravertebral myositis and discogenic 
disease and neurogenic bladder.  In 
evaluating the veteran's service-connected 
low back disability, the RO should ensure 
that both the former and revised 
diagnostic criteria are considered (as 
noted before, the effective date of the 
revised criteria is September 23, 2002).  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


